UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Drewrys Brewing Company (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-2153794 (I.R.S. Employer Identification Number) Francis Manzo 5402 Brittany Drive, McHenry, IL 60050 815-575-4815 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) This is the initial public offering of the Company's common stock. There is no minimum amount of shares that must be sold in the offering, the net proceeds from this offering may be $(8,000) to $292,000 after expenses. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting Company" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company x (Do not check if a smaller reporting Company) Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Proposed Proposed Class of Amount Maximum Maximum Amount of Securities to to be Offering Price Aggregate Registration be Registered Registered Per Unit(1) Offering Price Fee(2) Common Stock by Company (1)The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2)Estimated solely for the purpose of calculating the registration fee based on Rule 457(o). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. - 2 - Table of Contents There is no minimum amount of shares that must be sold in the offering. If we do not sell any shares, the Company will lose $8,000 in expenses. If the Company sells all the shares, the Company will net $292,000 after expenses.If the Company sells only 50% of the shares (1,500,000 shares), the net proceeds will be $142,000. Drewrys Brewing Company This registration statement constitutes the initial public offering of Drewrys Brewing Company’s common stock. Drewrys Brewing Company (“Drewrys”) is registering 3,000,000 shares of common stock at an offering price of $0.10 per share for a total amount of $300,000. The Company will sell the securities in $100 increments. There are no underwritersor broker dealers involved with the offering. The Company is not a blank check company and we have no plans or intentions to be acquired or merge with an operating company. We also have no plans to change our management nor enter into change of control or similar transaction. In addition, Mr. Francis Manzo, our sole shareholder, has no plans to enter into a change of control or similar transaction or to change management. The Company's sole officer and director, Mr. Francis Manzo, will be responsible for marketing and selling these securities. The Company will offer the securities on a “best efforts basis” and there will be no minimum amount required to close the transaction. If all the shares are not sold, there is the possibility that the amount raised may be minimal and might not even cover the costs of the offering which the Company estimates at $8,000. The offering price of $0.10 per share may not reflect the market price of the shares after the offering. The proceeds from the sale of the securities will be placed directly into the Company's account and there will not be an escrow account. All proceeds from the sale of the securities are non-refundable, except as may be required by applicable laws. The Company will pay all expenses incurred in this offering. There has been no public trading market for the common stock of Drewrys Brewing Company. The offering will be closed at the earlier of 90 days after the registration statement becomes effective or all of the shares are sold in the offering. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE "RISK FACTORS" BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is April , 2011 - 3 - Table of Contents TABLE OF CONTENTS Page No. PART I SUMMARY OF OUR OFFERING 5 SUMMARY INFORMATION ABOUT DREWRYS 6 SUMMARY OF FINANCIAL DATA 7 DESCRIPTION OF PROPERTY 7 RISK FACTORS 8 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 18 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 18 THE OFFERING BY THE COMPANY 18 PLAN OF DISTRIBUTION 19 LEGAL PROCEEDINGS 20 BUSINESS 20 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 25 LIMITED OPERATING HISTORY 25 PLAN OF OPERATION 25 LIQUIDITY AND CAPITAL RESOURCES 26 MANAGEMENT 27 COMMITTEES OF THE BOARD OF DIRECTORS 28 CODE OF BUSINESS CONDUCT AND ETHICS 29 BACKGROUND OF OFFICER AND DIRECTOR 29 CERTAIN TRANSACTIONS AND RELATED TRANSACTIONS 30 EXECUTIVE COMPENSATION 30 PRINCIPAL STOCKHOLDERS 30 DESCRIPTION OF SECURITIES 31 REPORTING 32 STOCK TRANSFER AGENT 32 STOCK OPTION PLAN 32 LEGAL MATTERS 33 EXPERTS 33 FINANCIAL STATEMENTS 34 PART II OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION II-1 INDEMNIFICATION OF DIRECTOR AND OFFICER II-2 RECENT SALES OF UNREGISTERED SECURITIES II-3 EXHIBITS II-3 UNDERTAKINGS II-4 SIGNATURES II-6 - 4 - Table of Contents SUMMARY OF OUR OFFERING Drewrys Brewing Company has 9,000,000 shares of common stock issued and outstanding and is registering an additional 3,000,000 shares of common stock for offering to the public. The company plans to sell all 3,000,000 shares of common stock after this registration becomes effective. The price at which the company offers these shares is fixed at $0.10 per share for the duration of the offering. Drewrys Brewing Company will receive all proceeds from the sale of the common stock. 3,000,000 shares of common stock are offered by the company. Offering price per share by the company The price, if and when the company sells the shares of common stock, is set at $0.10. Number of shares outstanding before the offering of common shares 9,000,000 common shares are currently issued and outstanding. Number of shares outstanding after the offering of common shares 12,000,000 common shares will be issued and outstanding after this offering is completed if all shares are sold.If the offering is not fully subscribed, less than 12,000,000 will be outstanding after the offering. For example, if the Company sells 50% of the total offering of 3,000,000 shares of common stock, the Company will have issued and outstanding 10,500,000 shares of its common stock after the offering. The minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The shares are being offered at $0.10 per share. Drewrys may not be able to meet the requirement for a public listing or quotation of its common stock. Further, even if Drewrys’ common stock is quoted or granted listing, a market for the common shares may not develop. If a market develops, the price of the shares in the market may not be greater than or equal to the price in this offering. Use of proceeds The Company intends to use the proceeds of this offering to further the businessand marketing plan, and for other general corporate and working capital purposes.The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $8,000, are being paid for by Drewrys. The net proceeds will be the gross proceeds from the offering less the expenses of $8,000. Therefore, if the all shares are sold in the offering, the net proceeds will be $292,000 ($30,000 Gross proceeds - $8,000 expenses). If only 50% of the shares are - 5 - Table of Contents sold, the net proceeds will be $142,000 ($150,000 gross - $8,000 of expenses). The proceeds will be used first for essential business operations (ex. SEC filings, audit, etc.) and the remaining portion will be used to further the development of the business and marketing plan. None of the proceeds will be used for product development. Termination of the offering The offering will conclude at the earlier of when all 3,000,000 shares of common stock have been sold, or 120 days after this registration statement is declared effective by the Securities and Exchange Commission. Terms of the offering The Company's President, Chief Executive Officer, Sole Member of the Board of Directors Chief Financial Officer Principal Accounting Officer Secretary will sell the common stock upon effectiveness of this registration statement. Risk Factors You should read the "Risk Factors" section beginning on page 5 and consider these factors carefully before deciding to invest in shares of our common stock. You should rely only upon the information contained in this prospectus. Drewrys has not authorized anyone to provide you with information different from that which is contained in this prospectus. Drewrys is offering to sell shares of common stock and seeking offers to buy shares of common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus, or of any sale of the common stock. This summary provides an overview of selected information contained in this prospectus. It does not contain all the information that you should consider before making a decision to purchase the shares offered by Drewrys. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. SUMMARY INFORMATION ABOUT DREWRYS Drewrys plans to create and market a line of low priced beers under the Drewrystrademark and craft beers under the Holihan brand name.Depending upon the success of the Drewrys and Holihan brands, eventually other brand names would be created. Drewrys' first product will be a Drewrys branded beer.The name DREWRYS was granted trademark status by the United States Patent and Trademark Office on August 10th, 2010. Drewrys was a beer brand with a heritage dating back to 1878 that was distributed in the Great Lakes region of the United States and disappeared from production in the 1990’s.The Company holds a trademark for the name HOLIHAN and was granted trademark status by the United States Patent and Trademark Office on September 7th, 2010.The Company also holds a trademark for CANADIAN ACE that was issued by the State of Illinois on March 6h, 2006.Ownership of all of these trademarks was transferred to the Company from the previous owner, Francis Manzo, the President of the Company. Drewrys's plan is to sell to distributors only, targeting select distributors that specialize in lower priced and craft beers which is a growing category. The Company has identified four segments in the retail industry: Warehouse Club store, grocery chain-retailers, liquor and beer stores and convenience store retailers. - 6 - Table of Contents As of the date of this prospectus, we have not generated any revenue from our business operations. The Company's business and marketing plans have not been completed and are subject to change. The Company's auditors have raise substantial doubt as to the Company's ability to continue as a going concern. Our business and registered office is located at the residence of Mr. Francis Manzo located at 5402 Brittany Drive, McHenry, IL 60050. Our contact number is 815-575-4815. As of December 31, 2010, Drewrys had $100 of cash on hand in the corporate bank account. The Company currently has incurred liabilities of $6,950 as of December 31, 2010. The Company anticipates incurring costs associated with this offering totaling approximately $8,000. The following financial information summarizes the more complete historical financial information found in the audited financial statements of the Company filed with this prospectus. SUMMARY FINANCIAL DATA The following summary financial data should be read together with our financial statements and the related notes and "Management's Discussion and Analysis or Plan of Operation" appearing elsewhere in this prospectus. The summary financial data is not intended to replace our financial statements and the related notes. Our historical results are not necessarily indication of the results to be expected for any future period. BALANCE SHEET AS OF DECEMBER 31, 2010 Total Assets $ Total Liabilities $ Shareholder's Equity/(Deficit) $ ) YEAR ENDED INCEPTIONTO OPERATING DATA DECEMBER 31, 2010 DECEMBER 31, 2010 Revenue $
